Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered May 9, 1983, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
At trial, the prosecution improperly elicited photographic identification testimony on direct examination. Defense counsel objected but refrained from making a motion for a mistrial. The defendant contends that the failure to move for a mistrial constituted ineffective assistance of counsel. We disagree. A review of the record reveals that the attorney provided meaningful representation (see, People v Baldi, 54 NY2d 137, 146-147; see also, People v Rivera, 71 NY2d 705, 708-709; People v Harris, 109 AD2d 351).
The defendant’s further contention that he was deprived of a fair trial as a result of the court’s charge is unpreserved for appellate review as a matter of law (CPL 470.15 [2]), and review in the interest of justice is not warranted. Weinstein, J. P., Bracken, Kunzeman and Rubin, JJ., concur.